Citation Nr: 0723908	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to April 
1960 and from June 1960 to June 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied entitlement to service connection for hearing 
loss with tinnitus.

The issues on the title page have been recharacterized to 
more accurately reflect the veteran's claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the noise exposure he experienced 
in his duties with the Army as a radio operator and member of 
the pistol team have caused his current disorders.  The 
veteran maintains that his hearing has gradually deteriorated 
since leaving the Army, and that he was first fitted for 
hearing aids in the 1980's.  The veteran's initial claim 
notes treatment from a private physician dating from 1980 to 
the present; however, when he completed a consent form 
authorizing the physician to release his records, he noted a 
specific date of treatment in September 2003.  The RO 
contacted the physician and obtained records from that time 
period only.  

VA's duty to assist includes making reasonable efforts to 
obtain records from private medical providers.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  The veteran was afforded 
a VA examination in connection with the claim during which 
the examiner noted the onset of complaints many years after 
service.  Given the confusion regarding the dates of 
treatment and the veteran's assertion that treatment began in 
the 1980's, the Board finds that a remand to the RO is 
necessary to attempt to obtain any earlier private treatment 
records.  If additional records are obtained, the veteran 
should be afforded another VA examination so the examiner can 
offer an opinion based on the complete record.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
complete a release authorizing VA to 
request his records regarding bilateral 
hearing loss and bilateral tinnitus 
between January 1980 and September 2003 
from Dr. Slattery and the House Ear 
Clinic in Los Angeles, California.  These 
medical records should then be requested.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

2.  If, and only if, any additional 
records are obtained, the RO should 
schedule the veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the 
veteran's claimed bilateral hearing loss 
and bilateral tinnitus.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review as part of the examination.  Based 
on the examination and review of the 
claims file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed hearing loss or tinnitus is 
related to service.  Complete rationale 
for any opinion offered should be 
provided. 

3.  Thereafter, re-adjudicate the claim.  
If any benefit on appeal remains denied, 
issue a supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



